              Case 2:20-cr-00110-RSL Document 86 Filed 09/23/20 Page 1 of 3




 1                                                              The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                           NO. CR20-110 RSL
11
                               Plaintiff,
                                                          PROTECTIVE ORDER
12
13
                          v.
14
      CHASE FRIEDRICH,
15
                               Defendant.
16
17          Upon the unopposed motion of the United States, and the Court being advised as
18 to the nature of this case, it is hereby ORDERED:
19          The Government will make available copies of materials that include Protected
20 Material identified below to defense counsel to comply with the Government’s discovery
21 obligations. IT IS ORDERED that pursuant to Rule 16(d)(1), Federal Rules of Criminal
22 Procedure, counsel of record for DEFENDANT shall not provide DEFENDANT or any
23 other person outside the defense team (i.e., attorneys of record, investigators, paralegals,
24 law clerks, experts and assistants for the attorneys of record) with copies of any discovery
25 material produced by the government that has been designated as “Protected Material”
26 which contains:
27              (a) personal, financial, or sensitive information relating to the victim (“Victim
28              Information”);
     United States v. Friedrich, CR20-110 RSL                              UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     Protective Order - 1
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
              Case 2:20-cr-00110-RSL Document 86 Filed 09/23/20 Page 2 of 3




 1              (b) personal identifying information of any individual, including without
 2              limitation, any individual’s date of birth, social security number, current
 3              address, telephone number, email address, driver’s license number,
 4              professional license number, or family members’ names (“Personal
 5              Information”) unless it belongs to the individual defendant; or
 6              (c) financial information of any individual (other than the defendant) or
 7              business, including without limitation, bank account numbers, credit or debit
 8              card numbers, account passwords, account names and contact information,
 9              account history, account balances, account statements, or taxpayer
10              identification numbers (“Financial Information”) unless it belongs to the
11              defendant.
12          Notwithstanding the foregoing, defense counsel may provide a copy of the
13 discovery to defendant if the defense team first redacts the material described above from
14 the discovery material. The defense team may display and review discovery that has been
15 designated as Protected Material with the Defendant, and the defense agrees that the
16 Defendant shall not duplicate protected information and any notes taken shall remain in
17 counsel’s office.
18          IT IS FURTHER ORDERED that, subject to the restrictions above, neither
19 defense counsel nor defendant shall provide any material that the government has
20 designated as Protected Material to any person outside of the defense team without the
21 government’s express written permission, except that defense counsel may provide
22 discovery material to those persons who are necessary to assist counsel of record in
23 preparation for trial or other proceedings and who agree to be bound by the terms of this
24 Protective Order.
25          IT IS FURTHER ORDERED that the United States Attorney’s Office for the
26 Western District of Washington is allowed to display and review the Protected Material
27 to lay witnesses, but is otherwise prohibited from providing copies of the Protected
28 Material to lay witnesses, i.e., non-law enforcement witnesses, except as those lay
     United States v. Friedrich, CR20-110 RSL                              UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     Protective Order - 2
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
              Case 2:20-cr-00110-RSL Document 86 Filed 09/23/20 Page 3 of 3




 1 witnesses are necessary to assist in the preparation for trial or other proceedings and
 2 agree to be bound by the terms of this Protective Order.
 3          DATED this 23rd day of September, 2020.
 4
 5
 6                                                   A
                                                     Robert S. Lasnik
 7                                                   United States District Judge
 8
 9
10
11 Presented by:
12 /s/ Lyndsie R. Schmalz
13 LYNDSIE R. SCHMALZ
   Assistant United States Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     United States v. Friedrich, CR20-110 RSL                            UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     Protective Order - 3
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
